In the court below this appellant was charged with the offense of disturbing religious worship under section 3881 of the Code 1923. The prosecution was upon affidavit and warrant. The affidavit followed the form in the Code, § 4556 (form 45); hence was not subject to the demurrer interposed thereto. There were numerous witnesses examined upon the trial of this case. The evidence was in sharp conflict. That for the state tended to make out the case against the defendant as charged. This evidence was ample to support the judgment of conviction from which this appeal was taken. No other questions are presented. As no error appears, the judgment of the lower court will stand affirmed.
Affirmed.